DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the amended claims filed on August 25, 2022.  Claims 1-3, 8 and 10 have been amended.  Claims 10-12 have been newly added.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the main reason for indication of allowance is because in the prior art of record, Lee (US 2013/0342731 A1) discloses an imaging apparatus (Fig. 1: 100) comprising: an image sensor (121) configured to capture a subject to generate image data (¶ 0080-0081); an audio input device (122) configured to input audio to generate an audio signal indicating audio to be collected during image capturing with the image sensor (¶ 0082; see also fig. 3); a setting interface (130) configured to set the imaging apparatus to an auto mode being an operation mode operable to automatically change a directivity of the audio input device in response to an instruction of a user (¶ 0146-0147, 0154-0155); and a controller configured to control a sound collection area for collecting sound from the subject in the audio signal, wherein with the auto mode being set by the setting interface (¶ 0146-0147, 0154-0155), the controller is configured to control the sound collection area to cover the subject by changing the directivity of the audio input device in linkage with an image shooting state of the imaging apparatus (Note that Lee discloses changing the directivity of the sound collection based on a detected face in the captured image (¶ 0169).  Lee also teaches changing the sound capture range based on whether the selected mode is a general capture, a landscape mode or self portrait mode (¶ 0145 and 0149) and also teaches changing the sound capture range if the rear camera is selected to capture images (¶ 0150)).  However, the prior art of record fails to teach or reasonably suggest, including all the limitations of the claim, that the auto mode includes a plurality of sub-modes to transition therebetween for changing the directivity of the audio input device according to an image shooting state of the imaging apparatus, and the plurality of sub-modes includes a first sub-mode for changing the directivity of the audio input device according to a first image shooting state in the image shooting state, and a second sub-mode for changing the directivity of the audio input device according to a second image shooting state different from the first image shooting state and that the controller is configured to control the sound collection area by transitioning to the first sub-mode in linkage with a-the first image shooting state; and control the sound collection area by transitioning to the second sub-mode in linkage with the second image shooting state as claimed.

Regarding claim 3, the main reason for indication of allowance is because in the prior art of record, Lee (US 2013/0342731 A1) discloses an imaging apparatus (Fig. 1: 100) comprising: an image sensor (121) configured to capture a subject to generate image data (¶ 0080-0081); an audio input device (122) configured to input audio to generate an audio signal indicating audio to be collected during image capturing with the image sensor (¶ 0082; see also fig. 3); a setting interface (130) configured to set the imaging apparatus to an auto mode being an operation mode operable to automatically change a directivity of the audio input device in response to an instruction of a user (¶ 0146-0147, 0154-0155); and a controller configured to control a sound collection area for collecting sound from the subject in the audio signal, wherein with the auto mode being set by the setting interface (¶ 0146-0147, 0154-0155), the controller is configured to control the sound collection area to cover the subject by changing the directivity of the audio input device in linkage with an image shooting state of the imaging apparatus (Note that Lee discloses changing the directivity of the sound collection based on a detected face in the captured image (¶ 0169).  Lee also teaches changing the sound capture range based on whether the selected mode is a general capture, a landscape mode or self portrait mode (¶ 0145 and 0149) and also teaches changing the sound capture range if the rear camera is selected to capture images (¶ 0150)).  However, the prior art of record fails to teach or reasonably suggest, including all the limitations of the claim, that with the auto mode being set by the setting interface, the controller is configured to control the sound collection area to change the directivity of the audio input device in linkage with the image shooting state of whether orientation of the imaging apparatus to shoot image is vertical orientation or horizontal orientation as claimed.

Regarding claim 8, the main reason for indication of allowance is because in the prior art of record, Lee (US 2013/0342731 A1) discloses an imaging apparatus (Fig. 1: 100) comprising: an image sensor (121) configured to capture a subject to generate image data (¶ 0080-0081); an audio input device (122) configured to input audio to generate an audio signal indicating audio to be collected during image capturing with the image sensor (¶ 0082; see also fig. 3); a display (151) configured to display an image of the subject (¶ 0080, ¶ 0091); an input interface (¶ 0090-00910 configured to input a user operation for setting a subject displayed on the display into a sound collection area for collecting sound from the subject (¶ 0143, 0176, 0178, 0182); and a controller configured to control the sound collection area in the audio signal (¶ 0143, 0176, 0178, 0182, 0184-0185, 0187 and 0190), wherein in response to input of a user operation for setting the sound collection area, the controller is configured to control the sound collection area to cover the subject by changing a directivity of the audio input device based on the user operation (¶ 0143, 0176, 0178, 0182, 0184-0185, 0187 and 0190).  However, the prior art of record fails to teach or reasonably suggest, including all the limitations of the present claim, that wherein the controller is configured to determine a subject to be a sound collection target for the audio signal, based on the face region detected by the face detector; and control the sound collection area to cover the subject determined as the sound collection target therein, wherein when an undetected subject is present, in response to input of a user operation for setting the sound collection area to cover the undetected subject therein, the controller is configured to control the sound collection area to cover the undetected subject by changing a directivity of the audio input device based on the user operation, the undetected subject being a subject not detected by the face detector as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
September 6, 2022